DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The action is in response to the application filed on 11/07/2019. Claims 1-9, 11-17, and 19-20 are pending and examined below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12 and 20, the claim recites the limitation “wherein said light emitter emits light having a wavelength from about 2500 nm to 15000 nm”. Such an emission range is in the mid infrared range. However, claims 1 and 13, upon which claims 12 and 20 depend on respectively, recite limitation of the sensor being a near infrared sensor (near infrared is in the range of about 700 nm to 2500 nm). As such, an issue of indefiniteness is raised as it is unclear as to what wavelength ranges the system and method are trying to encompass. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 11, 13, 15-17, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20130245455 A1 (hereinafter referred to as “Freeman”).
Regarding claim 1, Freeman, a hyperspectral imagining system (abstract), teaches a microcirculation assessment device (abstract; paragraph [0040], [0138]-[0139]) comprising:
a wearable garment (sensors can be integrated into dressing; shoes, or boots; paragraph [0072]); and
one or more near-infrared hyperspectral sensors carried by said garment (uses NIR light; paragraphs [0072], [0078], [0129]), wherein each one of said sensors includes a hyperspectral light emitter (20; paragraphs [0089]-[0090]; Figures 1-2) and a hyperspectral light detector (36; paragraphs [0088]-[0089]; Figures 1-2) that are arranged laterally adjacent to each other (as shown in Figures 1-2).
Regarding claim 2, Freeman teaches further comprising:
a communication interface coupled to said one or more near-infrared hyperspectral sensors (paragraph [0103]);

Regarding claim 3, Freeman teaches further comprising:
a display device configured to receive said data from said communication interface and to generate one or more images based on said data (12; paragraph [0099], [0103]; Figure 1).
Regarding claim 4, Freeman teaches wherein said one or more images are associated with a level of tissue perfusion and oxygenation (paragraph [0036], [0041]-[0042], [0082], [0084], [0128]).
Regarding claim 5, Freeman teaches wherein said one or more images include a large arterial vessel image, a small arterial vessel image, or a collateral circulation image, and combinations thereof (paragraph [0040]).
Regarding claim 6, Freeman teaches wherein said one or more images are in three-dimensions (produces images in a hyperspectral cube (3d images) paragraph [0037], [0063], [0100], [0114]-[0116]).
Regarding claim 11, Freeman teaches wherein said light emitter emits light having a wavelength from about 700 nm to 1000 nm (emits light at a NIR range of 720 to 830 nm and 945 to 1000 nm; as shown in Figure 2).
Regarding claim 13, Freeman, a hyperspectral imaging system, teaches a method of analyzing microcirculation of a person (abstract; paragraph [0040], [0138]-[0139]), the method comprising:
providing a wearable garment carrying one or more near-infrared hyperspectral sensors (sensors can be integrated into dressing; shoes, or boots; paragraph [0072]; uses NIR light; paragraphs [0072], [0078], [0129]), wherein each one of said sensors includes a hyperspectral light emitter (20; paragraphs [0089]-[0090]; Figures 1-2) and a hyperspectral light detector (36; paragraphs [0088]-[0089]; Figures 1-2) that are arranged laterally adjacent to each other (as shown in Figures 1-2);

emitting, from said one or more sensors, near infrared light into the skin (paragraph [0078]; as shown in Figure 2);
detecting, at said one or more sensors, said infrared light that has been reflected back from the skin, as detected infrared light (paragraph [0078]; as shown in Figure 2); and
computing one or more of oxygen saturation, oxyhemoglobin, and deoxyhemoglobin based on said detected infrared light (paragraph [0036], [0041]-[0042], [0078], [0082], [0084], [0128]; Figure 4).
Regarding claim 15, Freeman teaches further comprising:
displaying an image based on one or more of said oxygen saturation, oxyhemoglobin, and deoxyhemoglobin (paragraph [0036], [0041]-[0042], [0078], [0082], [0084], [0128]; Figure 4).
Regarding claim 16, Freeman teaches wherein said image is three-dimensional (3D) (produces images in a hyperspectral cube (3d images) paragraph [0037], [0063], [0100], [0114]-[0116]).
Regarding claim 17, Freeman teaches wherein said one or more sensors are positioned adjacent to the skin on a plantar surface of a foot (paragraph [0072], [0136]).
Regarding claim 19, Freeman teaches wherein said infrared light emitted by said light emitter at said emitting step has a wavelength from about 700 nm to 1000 nm (emits light at a NIR range of 720 to 830 nm and 945 to 1000 nm; as shown in Figure 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20130245455 A1 (hereinafter referred to as “Freeman”) as applied to claim 1 above, and further in view of US 20140200486 A1 (hereinafter referred to as “Bechtel”).
Regarding claim 7, Freeman teaches acquiring hyperspectral images of a user’s foot (paragraph [0072], [0095]) and using a boot or shoe as the garment to hold the hyperspectral sensor (paragraph [0072]), but does not explicitly teach wherein said garment is a sock.
However, Bechtel, a device for monitoring a human foot that is capable of hyperspectral imaging (abstract; paragraph [0017]), teaches wherein a physiological sensor is embedded within a sock (paragraph [0049], [0065]-[0067]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Freeman, to use a sock as the garment, as taught by Bechtel, since it would be the simple substitution of one known element (the boot of Freeman) with another (the sock of Bechtel) in order to achieve a predictable result namely a garment capable of carrying the sensor near a user’s foot.  
Regarding claim 8, Freeman, in view of Bechtel, teaches wherein said one or more near-infrared hyperspectral sensors are positioned relative to said sock so as to be capable of 
Regarding claim 9, Freeman, in view of Bechtel, teaches wherein said portion of the skin is a plantar surface of a foot (paragraph [0004], [0049], [0061]-[0065], [0067]; as taught by Bechtel).
Regarding claim 14, Freeman teaches acquiring hyperspectral images of a user’s foot (paragraph [0072], [0095]) and using a boot or shoe as the garment to hold the hyperspectral sensor (paragraph [0072]), but does not explicitly teach wherein said garment is a sock.
However, Bechtel, a device for monitoring a human foot that is capable of hyperspectral imaging (abstract; paragraph [0017]), teaches wherein a physiological sensor is embedded within a sock (paragraph [0049], [0065]-[0067]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Freeman, to use a sock as the garment, as taught by Bechtel, since it would be the simple substitution of one known element (the boot of Freeman) with another (the sock of Bechtel) in order to achieve a predictable result namely a garment capable of carrying the sensor near a user’s foot.  

Claims 12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20130245455 A1 (hereinafter referred to as “Freeman”) as applied to claim 1 above, and further in view of US 20090326383 A1 (hereinafter referred to as “Barnes”).
Regarding claim 12, Freeman does not explicitly teach wherein said light emitter emits light having a wavelength from about 2500 nm to 15000 nm.
However, Barnes, a system and method for hyperspectral imaging (abstract), teaches, emitting light having a wavelength from about 2500 nm to 15000 nm (paragraph [0087]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Freeman, to emit light at a range of 2500 nm to 
Regarding claim 20, Freeman does not explicitly teach wherein said infrared light emitted by said light emitter at said emitting step has a wavelength from about 2500 nm to 15000 nm.
However, Barnes, a system and method for hyperspectral imaging (abstract), teaches, emitting light having a wavelength from about 2500 nm to 15000 nm (paragraph [0087]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Freeman, to emit light at a range of 2500 nm to 15,000 nm, as taught by Barnes, because doing so allows a user to measure/detect for medical conditions that have identifiable spectral characteristics within this wavelength range.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABID A MUSTANSIR whose telephone number is (408)918-7647.  The examiner can normally be reached on M-F 7 am to 4 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/A.A.M./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792